 


113 HR 2057 IH: To remove from the John H. Chafee Coastal Barrier Resources System the areas comprising Bay County Unit P–31P in Florida.
U.S. House of Representatives
2013-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 2057 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2013 
Mr. Southerland introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To remove from the John H. Chafee Coastal Barrier Resources System the areas comprising Bay County Unit P–31P in Florida. 
 
 
1.Removal from John H. Chafee Coastal Barrier Resources System of areas comprising Bay County Unit P-31P, FloridaThe areas comprising John H. Chafee Coastal Barrier Resources System Bay County Unit P–31P in Florida immediately before the enactment of this Act are not part of such system, and maps relating to such unit are hereby removed from the maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)). 
 
